ORDER

PER CURIAM.
Defendant, Eric Moore, appeals from the judgment entered upon a jury verdict finding him guilty of two counts of first-degree robbery, in violation of section 569.020 RSMo (2000), five counts of first-degree assault of a law enforcement officer, in violation of section 565.081 RSMo (2000), seven counts of armed criminal action, in violation of section 571.015 RSMo (2000), and one count of resisting arrest, in violation of section 575.150 RSMo (2000). The trial court found defendant to be a prior offender and sentenced him to life imprisonment on each of the robbery, assault, and armed criminal action counts and to four years imprisonment on the resisting arrest count, all sentences to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance ■with Rule 30.25(b).